Citation Nr: 0802353	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  98-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an earlier effective date than May 20, 
2004 for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a higher initial disability rating than 30 
percent for service-connected PTSD for the period from May 
20, 2004 to June 29, 2006, and higher than 50 percent for the 
period from June 29, 2006. 

3.  Entitlement to an increased rating in excess of 60 
percent for service-connected chronic duodenal ulcer with 
gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for increase in blood 
sugars as secondary to service-connected duodenal ulcer and 
gastroesophageal reflux disease. 

5.  Entitlement to service connection for a heart disorder, 
including as secondary to service-connected PTSD. 

6. Entitlement to service connection for degenerative changes 
of the hands and knees and epicondylitis of the elbows 
(claimed as joint pain of the hands, elbows, and legs), 
including as secondary to service-connected PTSD. 

7.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, including as secondary to 
service-connected PTSD. 

8.  Entitlement to service connection for muscle tension with 
leg cramps and spasms, including as secondary to service-
connected PTSD. 

9.  Entitlement to service connection for diabetic peripheral 
neuropathy (claimed as tingling of the hands and feet), 
including as secondary to service-connected PTSD. 

10.  Entitlement to service connection for diabetes, 
including as secondary to service-connected PTSD. 

11.  Entitlement to service connection for impotence, 
including as secondary to service-connected PTSD. 

12.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to December 
1965.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The veteran appeared at the RO and testified at a 
videoconference personal hearing in March 2004 before the 
undersigned Veterans Law Judge in Washington, DC.  The 
relevant issues addressed included currently appealed issues 
of increased rating for chronic duodenal ulcer and 
gastroesophageal reflux disease and a TDIU.  A transcript of 
that hearing has been made a part of the record.  In a 
September 2007 substantive appeal on a VA Form 9, the veteran 
indicated he did not want a Board personal hearing regarding 
the issues appealed from the May 2007 rating decision. 

A February 1999 rating decision denied a TDIU.  Through his 
attorney, the veteran entered a notice of disagreement with 
this decision in March 1999.  The RO issued a statement of 
the case in March 2000.  The veteran's substantive appeal on 
the TDIU issue was received in April 2000, perfecting an 
appeal on this issue.  In March 2005, the Board deferred 
decision on the issue of TDIU.  

The veteran's claim for service connection for PTSD was 
received by VA at the RO on January 12, 1998.  A July 1998 
rating decision denied service connection for PTSD; the 
veteran entered a notice of disagreement in July 1998; the RO 
issued a statement of the case in October 1998; and the 
veteran's substantive appeal on the issue of service 
connection for PTSD was received in October 1998.  This case 
was remanded by the Board in November 2003 because the 
veteran had requested a Board video conference personal 
hearing, which was conducted in March 2004.  This case was 
again remanded by the Board in March 2005 for additional 
development on the issue of service connection for PTSD.  

In a May 2006 rating decision during the Remand, the RO 
granted service connection for PTSD, assigned an effective of 
May 20, 2004 for the grant of service connection for PTSD, 
and assigned an initial disability rating of 30 percent.  In 
May 2006, the veteran entered a notice of disagreement with 
both the initial disability rating of 30 percent assigned and 
with the May 20, 2004 effective date assigned for the grant 
of service connection for PTSD.  In a subsequent rating 
decision during the appeal of initial rating assignment, the 
RO granted a staged initial disability rating for PTSD of 50 
percent from June 29, 2006.  The RO issued a statement of the 
case in June 2006.  The veteran's substantive appeal on the 
issues of higher initial rating for PTSD and earlier 
effective date for service connection for PTSD was received 
in August 2006, perfecting an appeal on these issues.   

By way of history, a March 2005 Board decision denied a 
disability rating in excess of 20 percent for duodenal ulcer 
prior to April 28, 2000, and a disability rating in excess of 
60 percent for duodenal ulcer with GERD from April 28, 2000.  
The veteran's currently appealed claim for increased rating 
(in excess of 60 percent) for service-connected duodenal 
ulcer with GERD was received at VA in June 2006.  A May 2007 
rating decision denied an increased rating in excess of 60 
percent; the veteran entered a notice of disagreement in July 
2007; the RO issued a statement of the case in August 2007; 
and the veteran's substantive appeal on this increased rating 
issue was received in September 2007.    

A July 2004 rating decision denied the claim for service 
connection for increased blood sugars.  Notice of this 
decision was mailed on July 23, 2004.  Through his attorney, 
the veteran entered a notice of disagreement with this 
decision in August 2004.  The RO issued a statement of the 
case in February 2005.  The RO indicated in a May 2007 
supplemental statement of the case that the veteran's 
substantive appeal was received on February 28, 2005, 
although there is no substantive appeal of such date in the 
veteran's claims file.

In June 2006, including through his attorney, the veteran 
submitted multiple documents that were accepted as claims for 
increased rating (in excess of 60 percent) for service-
connected chronic duodenal ulcer with gastroesophageal reflux 
disease, and claims for service connection for a heart 
disorder, joint pain of the hands, elbows, and legs, 
degenerative disc disease of the lumbar spine, muscle tension 
with leg cramps and spasms, diabetic peripheral neuropathy 
(claimed as tingling of the hands and feet), diabetes, and 
impotence.  A May 2007 rating decision denied these claims.  
Through his attorney, the veteran entered a notice of 
disagreement with this decision in July 2007.  The RO issued 
a statement of the case in August 2007.  The veteran's 
substantive appeal on these issues was received in September 
2007, perfecting an appeal on these issues.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
received by VA on January 12, 1998.  

2.  Entitlement to service connection for PTSD first arose on 
May 20, 2004, the date competent medical evidence shows that 
the veteran was first diagnosed with PTSD.  

3.  For the entire period of initial rating claim from May 
20, 2004, the veteran's PTSD symptomatology has more nearly 
approximated occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  

4.  For the entire period of initial rating claim from May 
20, 2004, the veteran's PTSD symptomatology has not more 
nearly approximated occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective 
relationships.  

5.  For the entire period of claim for increase, the 
veteran's service-connected chronic duodenal ulcer with GERD 
symptomatology has been rated 60 percent disabling, which is 
the maximum schedular rating; for the entire period of claim 
for increase, the veteran's service-connected chronic 
duodenal ulcer with GERD symptomatology has not caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to rate the severity of this disability.  

6.  The weight of the competent evidence demonstrates no 
permanent increase in severity of disability, including 
diabetes mellitus, that is caused by the veteran's service-
connected chronic duodenal ulcer with GERD, including 
medications taken for this disability.  

 7.  Chest pains were not chronic in service; were not 
continuous after service separation; did not manifest in 
cardiovascular disability to a compensable degree within a 
year of service separation; and the weight of the competent 
evidence demonstrates that the veteran does not currently 
have a separately diagnosed disability, including 
cardiovascular disability, manifesting chest pains.  

8.  Joint pains of the hands, elbows, and legs were not 
chronic in service; were not continuous after service 
separation; did not manifest in arthritis to a compensable 
degree within a year of service separation; and the weight of 
the competent evidence demonstrates that currently diagnosed 
degenerative changes of the hands and knees and epicondylitis 
of the elbows are not related to the veteran's service or a 
service-connected disability. 
  
9.  Degenerative disc disease of the lumbar spine was not 
chronic in service; was not continuous after service 
separation; did not manifest to a compensable degree within a 
year of service separation; and the weight of the competent 
evidence demonstrates that degenerative disc disease of the 
lumbar spine is not related to the veteran's service or a 
service-connected disability.  

 10.  Complaints of muscle tension with leg cramps and spasms 
were not chronic in service; were not continuous after 
service separation; and the weight of the competent evidence 
demonstrates that complaints of muscle tension with leg 
cramps and spasms are not related to the veteran's service or 
a service-connected disability.   

11.  Diabetic peripheral neuropathy was not chronic in 
service; was not continuous after service separation; did not 
manifest to a compensable degree within a year of service 
separation; and the weight of the competent evidence 
demonstrates that diabetic peripheral neuropathy (claimed as 
tingling of the hands and feet) is not related to the 
veteran's service or a service-connected disability, 
including PTSD.  

  12.  Symptoms of diabetes mellitus were not chronic in 
service; were not continuous after service separation; 
diabetes mellitus did not manifest to a compensable degree 
within a year of service separation; and the weight of the 
competent evidence demonstrates that the veteran's diabetes 
is not related to service or a service-connected disability, 
including PTSD.  

 13.  Impotence was not chronic in service; was not 
continuous after service separation; and the weight of the 
competent evidence demonstrates that the veteran's impotence 
(erectile dysfunction) is not related to service or a 
service-connected disability, including PTSD.  

14.  For the period prior to May 20, 2004, the veteran does 
not meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a) for consideration of a TDIU; the evidence does not 
show that, for the period prior to May 20, 2004, the 
veteran's service-connected disabilities were of such 
severity as to render him unable to obtain or maintain 
substantially gainful employment; and the evidence does not 
show that, for the period prior to May 20, 2004, the 
veteran's service-connected disabilities caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to rate the severity of service-connected disabilities. 

15.  For the period from May 20, 2004, the veteran's service-
connected disabilities met the percentage requirements set 
forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU, and 
the evidence for and against the veteran's claim is in 
relative equipoise on the question of whether his service-
connected disabilities are of such severity as to render him 
unable to obtain or maintain substantially gainful employment 
from May 20, 2004.   


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date than May 20, 
2004 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.400 
(2007).

2.  The criteria for a higher initial disability rating of 50 
percent for service-connected PTSD have been met for the 
period of the claim from May 20, 2004 to June 29, 2006; and 
the criteria for a higher initial disability rating than 50 
percent for service-connected PTSD have not been met for any 
period of the initial rating claim.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 
9411 (2007).

3.  The criteria for a disability rating in excess of 60 
percent for service-connected chronic duodenal ulcer with 
GERD have not been met for any period of increased rating 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 
4.20, 4.1114, Diagnostic Code 7305-7346 (2007). 

4.  The veteran's increase in blood sugars is not a current 
disability that is caused or aggravated by his service-
connected duodenal ulcer and GERD.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  

5.  The veteran's complaints of atypical chest pain have not 
manifested in a cardiovascular disability that is caused or 
aggravated by service or a service-connected disability, 
including PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2007). 

6.  The criteria for service connection for degenerative 
changes of the hands and knees and epicondylitis of the 
elbows (claimed as joint pain of the hands, elbows, and 
legs), including as secondary to service-connected PTSD, have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007). 

7.  The criteria for service connection for degenerative disc 
disease of the lumbar spine, including as secondary to 
service-connected PTSD, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2007). 

8.  The criteria for service connection for muscle tension 
with leg cramps and spasms, including as secondary to 
service-connected PTSD, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2007).

9.  The criteria for service connection for diabetic 
peripheral neuropathy (claimed as tingling of the hands and 
feet), including as secondary to service-connected PTSD, have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2007). 

10.  The criteria for service connection for diabetes, 
including as secondary to service-connected PTSD, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2007). 

11.  The criteria for service connection for impotence, 
including as secondary to service-connected PTSD, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2007). 

12.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a TDIU have been met from May 20, 2004.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159,  3.321(b), 3.340, 3.341, 4.15, 
4.16, 4.18 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 
2000, the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.    

With regard to the appeal of initial rating (30 percent) and 
effective date (May 20, 2004) assigned following the May 2006 
rating decision grant of service connection for PTSD, the 
veteran was provided such notice in letters dated in July 
2006 and November 2006.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  
Additionally, in this case, the issue of earlier effective 
date for service connection for PTSD is solely one of 
statutory interpretation and/or the claim is barred as a 
matter of law.  See Smith v. Gober, 
14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002).

Here, the VCAA duty to notify was satisfied on the various 
issues on appeal by way of a letters sent to the appellant in 
February 2001, August 2002, May 2004, June 2006, July 2006, 
September 2006, November 2006, and February 2007 that fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to VA. 

Any VCAA notice that was not provided prior to the AOJ's 
initial adjudication has been cured by readjudication of the 
claim by the AOJ.  In Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. 2007) (Mayfield III), the Federal Circuit Court 
held that a Statement of the Case or Supplemental Statement 
of the Case subsequent to the provision by VA of adequate 
notice constituted a readjudication decision after the notice 
that cured any timing problem associated with inadequate 
notice or lack of notice prior to an initial adjudication.  
See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a SOC or SSOC, is 
sufficient to cure a timing defect).  

In Mayfield v. Nicholson, 20 Vet. App. 98, 99 (2006), the 
Court held that the Board should decide in the first instance 
the factual question of whether the appellant was provided 
preadjudicatory notice that fulfills the requirements of 
section 5103(a) and 38 C.F.R. § 3.159(b).  In Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006), the Federal 
Circuit Court found that adequate preadjudicatory notice had 
been provided an appellant, and held that a Statement of the 
Case or Supplemental Statement of the Case subsequent to the 
provision by VA of adequate notice constituted a 
readjudication decision after the notice.  The Federal 
Circuit Court held that, as a matter of law, the provision of 
adequate notice followed by a readjudication of the claim in 
a statement of the case or supplemental statement of the case 
cures any timing problem associated with inadequate notice or 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, service connection for various disabilities is 
being denied on the basis that there is no in-service injury 
or disease to which any current disability could be related 
by competent medical evidence.  The veteran was otherwise 
afforded various VA compensation examinations, including in 
September 1996, April 2000, January 2003, June 2004, February 
2005 (opinion only), January 2006, September 2006, and April 
2007 (with addendum opinion), as well as other examinations 
conducted during VA treatment, and was afforded VA medical 
opinions on the question of secondary service connection for 
multiple claimed disorders, including as secondary to 
service-connected PTSD.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The 
appellant was afforded various VA medical examinations.  The 
veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in March 2004, at which he 
appeared with his attorney, and set forth his contentions and 
testimony.  Through his attorney, the veteran has also set 
forth his contentions in various written submissions in 
support of the claims.  

Significantly, neither the appellant nor his attorney 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  The attorney's general assertions that VCAA 
has not been complied with do not indicate any deficiency in 
VCAA notice to the veteran, or any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  The appellant was also 
asked to submit evidence and/or information in his possession 
to VA.  In responses received in February 2001 and October 
2006, the veteran indicated that he did not have any more 
information or evidence to give to VA.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).
  
Earlier effective date than May 20, 2004 for service 
connection for PTSD

In the present case, the veteran's claim for service 
connection for PTSD was received by VA on January 12, 1998.  
The first competent medical evidence of diagnosis of PTSD, a 
report by Anne-Marie Dale, LMHP, is dated May 20, 2004, and 
reflects that a diagnosis of PTSD was first rendered on May 
20, 2004, based on clinical findings upon examination 
conducted on May 20, 2004.  

In a May 2006 rating decision on appeal, the RO granted 
service connection for PTSD, and assigned an effective of May 
20, 2004 for the grant of service connection for PTSD, based 
on the receipt of private medical evidence showing a 
diagnosis of PTSD upon examination on May 20, 2004.  In May 
2006, the veteran entered a notice of disagreement with the 
May 20, 2004 effective date assigned for the grant of service 
connection for PTSD.  Through his attorney, he contends that 
an earlier effective date should be granted for service 
connection for PTSD because, prior to May 20, 2004, the 
veteran had psychiatric symptoms of PTSD that should have 
been diagnosed as PTSD.  He contends that there is a 
statement in the evidence that PTSD "was diagnosable" from 
January 2003, and that the veteran contends that PTSD was 
diagnosable at a far earlier date than even January 2003.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110(a), which provides that, unless specifically provided 
otherwise, the effective date of an award based on an 
original claim "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore."  The effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefore is received within one year from such date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1).  The 
effective date of an award for direct service connection is 
the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date of an 
award for direct service connection is the date of receipt of 
claim, or date entitlement arose, whichever is later.  
Separation from service means separation under conditions 
other than dishonorable from continuous active service which 
extended from the date the disability was incurred or 
aggravated.  38 C.F.R. § 3.400(b)(2)(i).   

In this case, the veteran was discharged from active service 
in December 1965, and there is no evidence that he entered a 
claim for service connection for PTSD within one year after 
service separation; therefore, the exception that provides 
for the grant of an effective date for direct service 
connection to the date of separation from service does not 
apply in this case.  The veteran's first claim for 
compensation for psychiatric disorder ("nervous trouble") 
following service separation was received by VA in February 
1967.  

In this case, the veteran's claim for service connection for 
PTSD was received by VA on January 12, 1998; however, 
entitlement to service connection for PTSD first arose on May 
20, 2004, the date competent medical evidence shows that the 
veteran was first diagnosed with PTSD, by any medical 
professional with any medical credentials.  There is no 
competent medical evidence of a diagnosis of PTSD that was 
created prior to the May 20, 2004 examination report that 
included diagnosis of PTSD related to in-service stressful 
events in service.  

As the veteran's attorney contends, the veteran may well have 
experienced PTSD symptomatology prior to May 20, 2004; 
however, such symptomatology did not result in a diagnosis of 
PTSD until May 20, 2004.  The contention that, prior to May 
20, 2004, or that from January 2003, the veteran's 
psychiatric symptoms could have or should have been diagnosed 
as PTSD still does not constitute actual evidence of the 
regulatory requirement of a current diagnosis of PTSD to 
grant entitlement to service connection for PTSD.  For this 
reason, the Board finds that May 20, 2004 is the first that 
entitlement to service connection for PTSD arose.

Because there was no diagnosis of PTSD prior to May 20, 2004, 
there is no basis in the record upon which service connection 
for PTSD could have been granted by VA prior to May 20, 2004, 
the effective date assigned for the grant of service 
connection for the veteran's PTSD.  The effective date 
regulation is clear and unambiguous: the effective date for 
an award for direct service connection is the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
C.F.R. 
§ 3.400(b)(2)(i).  In this veteran's case, the May 20, 2004 
date of entitlement to service connection for PTSD is later 
than the February 1998 date of receipt of claim for service 
connection for PTSD. 

There is simply no legal basis for an effective date earlier 
than May 20, 2004 for direct service connection for PTSD.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive, the claim should be denied on the basis 
of the absence of legal merit).  For these reasons, the Board 
finds that the criteria for an earlier effective date than 
May 20, 2004 for the grant of service connection for PTSD 
have not been met, and the appeal for an earlier effective 
date must be denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(i).  

Initial Rating for PTSD

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
veteran's symptomatology with the criteria set forth in the 
VA Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.    

The present appeal arises from a May 2006 rating decision, in 
which the RO granted service connection for PTSD, and 
assigned an initial disability rating of 30 percent under 
Diagnostic Code 9411.  In May 2006, the veteran entered a 
notice of disagreement with the initial disability rating of 
30 percent assigned.  In a subsequent rating decision during 
the appeal of initial rating assignment, the RO granted a 
staged initial disability rating for PTSD of 50 percent from 
June 29, 2006, creating a staged initial rating.  The Board 
has considered the entire appeal period to see if the 
evidence warrants the assignment of different ratings for 
different periods of time, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As a 
result, the issue on appeal is entitlement to a higher 
initial disability rating than 30 percent for service-
connected PTSD for the period prior to June 29, 2006, and 
higher than 50 percent for the period from June 29, 2006.  

The veteran contends generally that higher initial disability 
ratings for his service-connected PTSD are warranted.  
Through his attorney, the veteran generally contends that the 
veteran's PTSD is far worse, manifests occupational and 
social impairments, and warrants higher ratings.  His 
attorney also asserts that the veteran has specific symptoms 
under the criteria for a 50 percent disability rating, and 
unprovoked irritability with periods of violence, which is 
under the criteria for a 70 percent disability rating.  

At a videoconference personal hearing in March 2004 before 
the undersigned Veterans Law Judge in Washington, DC, the 
veteran testified that he did not report to the VA examiner 
all his psychiatric symptoms.  He testified that he 
experienced symptoms that included intrusive thoughts and 
flashbacks, did not have many friends, he tended to isolate 
himself from his family, was uncomfortable around strangers, 
he felt helplessness and depression, and he had a bad temper 
and got angry.  The veteran's wife testified about the 
veteran's symptoms of sleep impairment, and that the veteran 
liked to be by himself.  

Under Diagnostic Code 9411, using the General Rating Formula 
for Mental Disorders, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130. 

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 
32 (4th ed. 1994).  The GAF Scale score is based on all of 
the veteran's psychiatric impairments.  A GAF Scale score of 
31 to 40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant), or an major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  A GAF Scale score of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF Scale score 
of 51 to 60 represents moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).  A 
61 to 70 GAF Scale score indicates some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. 

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

After a review of the evidence, the Board finds that, for the 
entire period of initial rating claim from May 20, 2004 to 
the present, the veteran's PTSD symptomatology has more 
nearly approximated occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships, as required for a 50 percent disability 
rating.  For this reason, the Board finds that the criteria 
for a higher initial disability rating of 50 percent has been 
met for the period of initial rating claim prior to June 29, 
2006.  

The evidence showing that the veteran's PTSD more nearly 
approximates the criteria for a 50 percent disability rating 
includes a January 2003 VA examination report, which reflects 
complaints or findings of some PTSD symptoms, and assigned a 
GAF of 65, which was indicated by the VA examiner to reflect 
some mild residuals symptoms (not attributable to a 
personality disorder).  A May 20, 2004 clinical evaluation by 
Anne-Marie Dale, LMHP, reflects complaints or clinical 
findings of sleep difficulties, irritability or outbursts of 
anger, some memory impairment, difficulty concentrating, 
hypervigilance and exaggerated startle response, feelings of 
detachment, avoiding public places and close relationships, 
and depression with loss of energy and interest in 
activities, with significant distress in social and 
occupational functioning.  An October 2005 private 
psychological report from Dr. Angeles reflects complaints or 
findings of dreams and nightmares, some avoidance of people, 
mood impairment, decreased spontaneity, and anxiety.  The 
diagnosis was moderate-to-severe PTSD, as well as depression 
and anxiety that were related to PTSD, and the examiner 
assigned a GAF of 55.  

A January 2006 VA initial PTSD examination report reflects 
complaints or findings of nightmares and moderate sleep 
impairment, forgetfulness, irritability, depression and 
depressed mood, difficulty concentrating, constricted affect, 
anxiety, feelings of being distant and reserved, some 
avoidance of gatherings of people, difficulty working with 
people, and few friends.  The VA examiner indicated that the 
veteran's PTSD symptoms were mild, and assigned a GAF of 46 
for all diagnosed that included non-service-connected Axis II 
personality disorder.  VA treatment records reflect various 
PTSD symptoms that are consistent with examination findings 
during the relevant appeal period, and reflect that the 
veteran was in treatment. 

With regard to the weight to assign the GAF scores, the 
January 2003 GAF of 65 indicates some mild symptoms or some 
difficulty in social or occupational functioning, but 
reflects that the veteran is generally functioning pretty 
well, and has some meaningful interpersonal relationships.  
The October 2005 GAF Scale score of 55 represents moderate 
symptoms or moderate difficulty in social or occupational 
functioning.  The January 2006 GAF Scale score of 46 for all 
psychiatric impairment indicates serious symptoms or serious 
impairment in social and occupational functioning; however, 
the VA examiner indicated that the veteran's non-PTSD 
psychiatric symptoms, primarily the non-service-connected 
Axis II personality disorder, were of a much more intense 
level than the PTSD, and indicated in the clinical findings 
section of the report that the PTSD symptoms were mild in 
severity.  For this reason, the Board finds that the overall 
assessments as indicated in the GAF scores reflect not more 
than moderate PTSD symptoms or moderate social or 
occupational functioning.  Although the Board has considered 
the assignment of GAF scores as they reflect on the general 
level of occupational impairment due to psychiatric 
symptomatology, the Board finds that the specific 
symptomatology reflected by the clinical findings outweigh 
the general characterization of disability as reflected by 
the assignment of GAF scores.  

In this veteran's case, the Board finds that the veteran's 
PTSD symptoms have not for any period of the initial rating 
claim manifested symptomatology that more nearly approximates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.  For these reasons, the 
Board finds that the schedular criteria for a disability 
rating in excess of 50 percent for service-connected PTSD 
have not been met for any period of the initial rating 
appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Increased rating for duodenal ulcer with GERD

By way of history, a March 2005 Board decision denied a 
disability rating in excess of 20 percent for duodenal ulcer 
prior to April 28, 2000, and a disability rating in excess of 
60 percent for duodenal ulcer with GERD from April 28, 2000.  
That Board decision was final when issued.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2007).  

The veteran's currently appealed claim for increased rating 
(in excess of 60 percent) for service-connected duodenal 
ulcer with GERD was received at VA in June 2006.  A May 2007 
rating decision denied an increased rating in excess of 60 
percent; the veteran entered a notice of disagreement in July 
2007; the RO issued a statement of the case in August 2007; 
and the veteran's substantive appeal on this increased rating 
issue was received in September 2007.    

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Based upon 
the guidance of the Court in Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), the Board has considered 
whether a staged rating is appropriate.  However, in the 
present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

Diagnostic Code 7305 provides ratings for duodenal ulcer.  
Severe duodenal ulcer, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health, is 
rated 60 percent disabling.  A 60 percent disability rating 
is the maximum schedular rating provided for duodenal ulcer.  
38 C.F.R. § 4.114. 

Because there is not a diagnostic code specifically for GERD, 
VA has rated the veteran's service-connected duodenal ulcer 
with GERD by analogy using Diagnostic Code 7346, which 
provides ratings for hiatal hernia.  Rating regulations 
provide that, when an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.  In this case, the 
Board finds that Diagnostic Code 7346 is the most appropriate 
analogous Diagnostic Code to use to rate the veteran's GERD 
because hiatal hernia is a closely related disease or injury 
in which some of the functions affected (eating and 
digestion), anatomical localization (hiatal region with 
radiating pain), and symptomatology (epigastric symptoms that 
include pain, epigastric distress, dysphagia, pyrosis, 
regurgitation and vomiting, weight loss, anemia, etc.) are 
closely analogous.  

Diagnostic code 7346 provides that hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health, is 
rated 60 percent disabling.  A 60 percent disability rating 
is the maximum schedular rating provided for hiatal hernia.  
38 C.F.R. § 4.114.

The rating regulations provide that ratings under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  A single 
rating will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher rating where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  For 
this reason, the veteran's service-connected duodenal ulcer 
with GERD may only be rated under either Diagnostic Code 7305 
or Diagnostic Code 7346 (by analogy), with only a single (60 
percent) rating assigned.   

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the veteran's 
service-connected duodenal ulcer with GERD has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or has otherwise rendered 
impractical the application of the regular schedular 
standards utilized to rate the severity of this disability.  
In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected disability under the provisions 
of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Where a veteran who served for 
ninety days or more during a period of war (or during 
peacetime service after December 31, 1946) develops certain 
chronic diseases, such as arthritis, diabetes, cardiovascular 
disease, or organic diseases of the nervous system to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

In order to prevail in a claim for direct service connection, 
there must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A lay person is competent to testify as to any symptoms 
experienced at any time, as well as to matters that are 
capable of lay observation.  Sometimes the layperson may even 
be competent to identify the condition where the condition is 
simple.  See Jandreau v. Nicholson, No. 2007-7029 (Fed. Cir. 
July 3, 2007).  Generally, a lay person generally is not 
capable of opining on matters requiring medical knowledge, 
such as current diagnosis of disability or relationship of 
currently diagnosed disability to service.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (which holds that a layperson without 
the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but finds the previous version of 38 
C.F.R. § 3.310 potentially more favorable to the veteran).  
In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between (either caused or aggravated by) the current 
disability and the service-connected disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992). 
  
Service connection for increase in blood sugars

In April 2004, the veteran claimed service connection "for 
medications I take for my service connected chronic duodenal 
ulcer because it is causing secondary health problems" that 
include affecting diabetes by causing his "sugar level to go 
up."  A July 2004 rating decision denied the claim for 
service connection for increased blood sugars.  In his notice 
of disagreement, through his attorney, the veteran contends 
that he has hyperglycemia and fluctuating blood sugars, and 
that there is medical opinion evidence of record to support 
this.  (The Board has also construed the veteran's 
contentions to include a claim of service connection for 
diabetes mellitus as secondary to service-connected chronic 
duodenal ulcer with GERD; however, that is a separate 
secondary service connection claim that is addressed herein 
as a separate issue.)

After a review of the evidence, the Board finds that the 
weight of the competent evidence demonstrates no current 
disability (other than non-service-connected diabetes 
mellitus, which is a separate issue addressed in this Board 
decision) that is caused by the veteran's service-connected 
chronic duodenal ulcer with GERD, including medications taken 
for this disability.  The evidence shows that the veteran has 
non-service-connected diabetes mellitus.  To treat his 
service-connected duodenal ulcer, the veteran was prescribed 
various medications.   

A June 2004 VA diabetes mellitus examination report reflects 
the veteran's history of not having served in Vietnam; that 
he was taking Prevacid twice a day for ulcers; and that, when 
his stomach bothers him, his sugars start to vary.  He also 
reported that the medications included omeprazole and 
lansoprazole.  He reported varied blood sugars when 
medications were changed.  The examiner characterized this 
history as occasional hypoglycemic and hyperglycemic 
episodes, and offered the opinion that, with changes of 
medication, the increased symptoms of abdominal pain with 
nausea and vomiting "may easily lead to hypoglycemia and 
hyperglycemia because of the stomach upset."  The examiner 
further opined that, if the veteran did not have ulcer 
disease, it would be less likely that he would have 
difficulties managing his diabetes because of the stomach 
problem, and that the increased symptoms due to the ulcer 
disease with reflux include varying blood sugar levels.  In 
addition, the VA examiner opined that the medication (Zocor) 
that the veteran took for his non-service-connected 
hypercholesterolemia appeared to have a mild functional 
impairment due to side effects.  

The June 2004 opinion does not demonstrate that the veteran 
has a current disability (other than non-service-connected 
diabetes mellitus, which is a separate issue addressed in 
this Board decision) that is caused by was permanently 
worsened in severity by the medications the veteran took for 
his service-connected duodenal ulcer or GERD.  The evidence 
shows only that the veteran experiences hypoglycemia or 
hyperglycemia around the time of medication changes, but does 
not show continuous hypoglycemia or hyperglycemia caused by 
the medications.  In addition, the competent medical evidence 
shows that management of the veteran's diabetes mellitus is 
more difficult during these times around medication change, 
but does not show that any disability, including the 
veteran's underlying non-service-connected diabetes mellitus, 
in fact increased in severity due to the veteran's service-
connected duodenal ulcer with GERD, including due to 
medications taken for treatment of ulcer.  

The VA treatment records and other medical evidence of record 
also do not include competent medical evidence that 
demonstrates that non-service-connected disorder was 
permanently worsened in severity by the medications the 
veteran took for his service-connected duodenal ulcer or 
GERD.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for increased blood sugars as 
secondary to the veteran's service-connected duodenal ulcer 
with GERD, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service connection for a heart disorder

The veteran contends that he has chest pain that is secondary 
to his service-connected PTSD.  After a review of the 
evidence, the Board finds that cardiovascular disability 
manifesting chest pains was not chronic in service; was not 
continuous after service separation; and did not manifest in 
cardiovascular disability to a compensable degree within a 
year of service separation.  Service medical records are 
negative for complaints, findings, diagnosis, or treatment 
for chest pains, a cardiovascular disease, or a heart 
disorder.  There is no evidence of in-service cardiovascular 
injury or disease.  The veteran first complained of chest 
pain many years after service separation.  For example, an 
April 2007 VA heart examination report reflects the veteran's 
report of a five year history of chest pains, which reflects 
evidence of the onset of chest pain symptoms many years after 
service separation. 

The weight of the competent evidence demonstrates that the 
veteran does not currently have a separately diagnosed 
disability, including cardiovascular disability, manifesting 
chest pains.  An April 2007 VA heart examination report 
reflects the veteran's five year history of chest pains two 
to three times a week, described as a tightness across the 
chest, diaphoresis, lightheadedness, disorientation, and 
shortness of breath.  The examiner reviewed the clinical 
evidence, and indicated that is was essentially negative for 
significant coronary artery disease.  

While the veteran's subjective complaints of chest pains have 
been related to his service-connected PTSD, there is still no 
evidence of additional or separate physical disability, 
including cardiovascular disability, manifesting chest pains.  
Service connection, including on a secondary basis, can be 
granted only when it results in a disability.  See Brammer, 3 
Vet. App. at 225.  For these reasons, the Board finds that 
the veteran's complaints of atypical chest pain have not 
manifested in a cardiovascular disability that is caused or 
aggravated by service or a service-connected disability, 
including PTSD Because the preponderance of the evidence is 
against the claim for service connection under all theories 
of entitlement, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

Service connection for joint pain of the hands, elbows, and 
legs

The veteran contends that he has joint pains of the hands, 
elbows, and legs that are related to his service-connected 
PTSD.  After a review of the evidence, the Board finds that 
joint pains of the hands, elbows, and legs were not chronic 
in service; were not continuous after service separation; and 
did not manifest in arthritis to a compensable degree within 
a year of service separation.  Service medical records are 
negative for complaints, findings, diagnosis, or treatment 
for joint pains or arthritis of the claimed joints.  The 
evidence shows that the veteran was first diagnosed with 
degenerative changes of the hands and knees and epicondylitis 
of the elbows many years after service in May 2006. 

The weight of the competent evidence demonstrates that 
currently diagnosed degenerative changes of the hands and 
knees and epicondylitis of the elbows are not related to the 
veteran's service or a service-connected disability.  There 
is no in-service injury or disease of the hands, knees, or 
elbows to which a current disability could be related.  An 
April 2007 VA examination report reflects the examiner's 
opinion that the veteran's complaints of joint pains of the 
hands, elbows, and legs were not related to the veteran's 
service-connected PTSD.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for joint pains of the hands, elbows, and legs, 
and the claim must be denied.  Because the preponderance of 
the evidence is against the claim for service connection 
under all theories of entitlement, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. 
§ 3.102.    



Service connection for degenerative disc disease of the 
lumbar spine

The veteran contends that he has degenerative disc disease of 
the lumbar spine that is related to his service-connected 
PTSD.  After a review of the evidence, the Board finds that 
degenerative disc disease of the lumbar spine was not chronic 
in service; was not continuous after service separation; and 
did not manifest in arthritis to a compensable degree within 
a year of service separation.  Service medical records are 
negative for complaints, findings, diagnosis, or treatment 
for lumbar spine disability.  The evidence shows that the 
veteran was first diagnosed with degenerative disc disease of 
the lumbar spine many years after service in 2006.  

The weight of the competent evidence demonstrates that 
degenerative disc disease of the lumbar spine is not related 
to the veteran's service or a service-connected disability.  
There is no in-service back or lumbar spine injury or disease 
to which a current disability of the lumbar spine could be 
related.  An April 2007 VA examination report reflects the 
examiner's opinion that the veteran's complaints of pains of 
the low back were not related to the veteran's service-
connected PTSD.   

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for degenerative disc disease of the lumbar spine, 
and the claim must be denied.  Because the preponderance of 
the evidence is against the claim for service connection 
under all theories of entitlement, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

Service connection for muscle tension with leg cramps and 
spasms

The veteran contends that he has muscle tension with leg 
cramps and spasms that are related to his service-connected 
PTSD.  After a review of the evidence, the Board finds that 
complaints of muscle tension with leg cramps and spasms were 
not chronic in service, and were not continuous after service 
separation.  Service medical records are negative for 
complaints, findings, diagnosis, or treatment for muscle 
tension with leg cramps and spasms.  The evidence shows that 
the veteran did not experience these symptoms until many 
years after service separation.  For example, in April 2007, 
the veteran reported only a five year history of these 
symptoms.  

The weight of the competent evidence demonstrates that 
complaints of muscle tension with leg cramps and spasms are 
not related to the veteran's service or a service-connected 
disability, including PTSD.  There is no in-service muscle or 
neurological injury or disease to which a current disability 
could be related.  An April 2007 VA examination report 
reflects the examiner's opinion that the veteran's complaints 
of muscle tension, muscle spasm, and muscle cramps were not 
related to the veteran's service-connected PTSD.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for muscle tension with leg cramps and spasms, and 
the claim must be denied.  Because the preponderance of the 
evidence is against the claim for service connection under 
all theories of entitlement, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

Service connection for diabetic peripheral neuropathy

The veteran contends that he has peripheral neuropathy that 
is related to his service-connected PTSD.  After a review of 
the evidence, the Board finds that diabetic peripheral 
neuropathy was not chronic in service; was not continuous 
after service separation; and did not manifest to a 
compensable degree within a year of service separation.  
Service medical records are negative for complaints, 
findings, diagnosis, or treatment for numbness or tingling of 
the extremities or diabetes mellitus or peripheral 
neuropathy.  The evidence shows that the veteran was first 
diagnosed with diabetes in the 1990, first complained of 
tingling of the feet in 2004, and was first diagnosed with 
peripheral neuropathy many years after service separation at 
a VA diabetes examination in September 2006.  

The weight of the competent evidence demonstrates that 
diabetic peripheral neuropathy (claimed as tingling of the 
hands and feet) is not related to the veteran's service or a 
service-connected disability, including PTSD, but is related 
to the veteran's non-service-connected diabetes mellitus.  
There is no in-service injury or disease of diabetes or the 
peripheral nerves to which a current disability could be 
related.  An April 2007 VA examination report reflects the 
examiner's opinions that the veteran's diagnosed peripheral 
neuropathy was secondary to his (non-service-connected) 
diabetes mellitus, and that there was no evidence that the 
veteran's PTSD caused or aggravated the peripheral 
neuropathy.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for diabetic peripheral neuropathy, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim for service connection under all theories 
of entitlement, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service connection for diabetes

The veteran contends that his diabetes mellitus is secondary 
to, either caused or aggravated by, his service-connected 
PTSD.  After a review of the evidence, the Board finds that 
diabetes mellitus was not chronic in service; was not 
continuous after service separation; and did not manifest to 
a compensable degree within a year of service separation.  
Service medical records are negative for complaints, 
findings, diagnosis, or treatment for symptoms of diabetes 
mellitus.  At a January 2004 VA diabetes mellitus 
examination, the veteran reported a history of post-service 
onset of diabetes after service since 1994.  A September 2006 
VA examination report reflects the history of onset of 
diabetes mellitus after service in 1990.   

The weight of the competent evidence demonstrates that the 
veteran's diabetes is not related to service or a service-
connected disability, including PTSD.  There is no in-service 
injury or disease manifesting diabetes to which a current 
disability could be related.  The September 2006 VA 
examination report includes the examiner's medical opinion 
that the diabetes mellitus, which was first diagnosed years 
after service, is not permanently aggravated by the veteran's 
service-connected PTSD.  There is otherwise no competent 
medical evidence of record to demonstrate that the veteran's 
diabetes is related to service or a service-connected 
disability, including PTSD.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for diabetes, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim for service connection under all theories of 
entitlement, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service connection for impotence

The veteran contends that his impotence is secondary to, 
either caused or aggravated by, his service-connected PTSD or 
his non-service-connected diabetes mellitus.  After a review 
of the evidence, the Board finds that impotence was not 
chronic in service; was not continuous after service 
separation; and the weight of the competent evidence 
demonstrates that the veteran's impotence is not related to 
the veteran's service or a service-connected disability, 
including PTSD.

Service medical records are negative for complaints, 
findings, diagnosis, or treatment for impotence (also 
referred to as erectile dysfunction).  At a September 2006 VA 
diabetes mellitus examination, the veteran reported erectile 
dysfunction, and the examiner offered the opinion that the 
most likely etiology of the veteran's erectile dysfunction 
was diabetes, including diabetic neuropathy.  Because the 
veteran's diagnosed diabetes mellitus is a non-service-
connected disability, this opinion weighs against the claim 
for service connection, as it shows a post-service and non-
service-related etiology of erectile dysfunction (impotence).  
The September 2006 VA examination report also included the 
opinion that it was unlikely that the veteran's diagnosed 
impotence was caused or aggravated by his PTSD, that the 
veteran would have erectile dysfunction regardless of whether 
he had PTSD, and that the medical literature did not support 
such a relationship.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for impotence, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim for service connection under all theories of 
entitlement, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

TDIU

The veteran contends that he is unable to obtain or maintain 
substantially gainful employment.  Through his attorney, he 
contends that he has been unemployed since 1994. 

At a videoconference personal hearing in March 2004 before 
the undersigned Veterans Law Judge in Washington, DC, the 
veteran testified that his service-connected ulcer disease 
caused a burning pain in his stomach, cramps, diarrhea, 
vomiting, reflux, and difficulty swallowing; that after 
service he worked for his father a couple of times, with 
other employment in between; he worked for his brother from 
either 1976 or 1983 until 1988; he then started a "junk 
business" with his wife, before he stopped working in 1994; 
that he did not go to work after hospitalization in 1994, 
although his wife still owned the business, and he worked 
"once in a while" helping load trucks; that he was 
currently not employed; and he could not meet the mental 
demands of employment, including the stress associated with 
employment.  

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of  
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology will be 
considered as one disability.  See 38 C.F.R. § 4.16(a).  

The veteran does not meet the percentage requirements set 
forth in 38 C.F.R. 
§ 4.16(a) for consideration of a TDIU prior to May 20, 2004.  
Service connection has been in effect for chronic duodenal 
ulcer, rated as 20 percent prior to April 2000, and 60 
percent from April 2000; PTSD, rated as 30 percent disabling 
from May 20, 2004, and 50 percent disabling from June 29, 
2006; tinnitus, rated as 10 percent disabling from January 
1998; and hearing loss, rated as noncompensably (0 percent) 
disabling from January 1998.  The combined disability rating 
for all service-connected disabilities was 30 percent from 
January 12, 1998, 60 percent from April 28, 2000, and (in 
light of the Board's grant of higher initial rating for PTSD 
to 50 percent for the period prior to June 29, 2006) 80 
percent from May 20, 2004.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  

The Board further finds that the evidence does not show that, 
for the period prior to May 20, 2004, the veteran's service-
connected disabilities were of such severity as to render him 
unable to obtain or maintain substantially gainful 
employment.  On the question of when the veteran was unable 
to work in full-time employment, the evidence shows that the 
veteran's employment history has been variously and 
inconsistently reported, and is, therefore, not credible.  
For example, when the veteran first filed a TDIU claim, he 
reported that he last worked full-time in 1988, but admitted 
that he helped his wife with her business, and the veteran 
did not respond to VA requests for information about 
specifics of this employment, including the type of work he 
performed, the number of hours he worked, and how much time 
he missed from work due to service-connected disabilities.  
An October 1998 VA examination report reflects the veteran's 
report of helping his wife with a recycling business.  A June 
1999 VA examination report reflects that the veteran was 
working daily loading and unloading trucks.  A May 2001 VA 
outpatient treatment entry also notes that the veteran was 
doing a lot of heavy work with his hands, working in a 
recycling business.  The March 2004 personal hearing 
testimony reflects the veteran's report of not working since 
1994, although he testified that his wife still owned the 
business, and that he worked once in a while loading and 
unloading trucks.  An October 2005 private psychiatric 
evaluation report by Dr. Angeles reflects the veteran's 
reported history of having last worked in 1965.  The veteran 
reported on a March 2007 Unemployability application (VA Form 
21-8940) that he had a high school education, had been 
trained as an electrician, had worked as a truck driver from 
1985 to 1995, last worked full time in 1995, and had not 
sought employment since then.  Another VA treatment record 
entry reflects a history of the veteran having retired from 
work in August 2005.  Because of these irreconcilable 
inconsistent histories, and in light of the veteran's 
reluctance to provide specifically requested information 
about employment, including his incompletely filled out TDIU 
claim form, and the evidence of record showing that the 
veteran was working in his wife's business during periods of 
time he had denied any employment, full-time or part-time, 
the Board finds that the veteran's reported histories of 
unemployability since 1965, 1985, 1994, and 1995 not to be 
credible.  

The Board finds that the evidence does not show that, for the 
period prior to May 20, 2004, a referral for extraschedular 
rating is warranted.  For the period prior to May 20, 2004, 
this case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b).  
The Court has held that, in order for a veteran to prevail in 
a claim for individual unemployability benefits, it is 
necessary that the record reflect some factor that takes his 
case outside the norm with respect to a similar level of 
disability under the rating schedule.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  The 
question is whether or not the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he or she can find employment.  See 
Beaty v. Brown, 
6 Vet. App. 532, 538 (1994).  

The veteran meets the percentage requirements set forth in 38 
C.F.R. § 4.16(a) for consideration of a TDIU from May 20, 
2004.  The combined disability rating for all service-
connected disabilities is 80 percent from May 20, 2004.  As a 
result, the schedular requirements for the assignment of a 
TDIU are met from May 20, 2004.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  Having met the objective 
criteria since May 20, 2004, the remaining question is 
whether the veteran's service-connected disabilities preclude 
him from securing or following substantially gainful 
employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

Because the veteran's report of full-time and other 
employment history is unreliable, the Board must rely more 
heavily on the evidence of record of impairing symptoms of 
service-connected disability in determining whether such 
service-connected disabilities likely rendered the veteran 
unable to obtain or maintain substantially gainful 
employment.  On this question, considering the credible 
evidence of record, the Board will resolve reasonable doubt 
in the veteran's favor to find that, as of May 20, 2004, the 
combination of physical and mental disabilities attributable 
to service-connected disabilities was of such severity to 
preclude the veteran from securing or following substantially 
gainful employment.  The evidence shows that service 
connection for PTSD, which was effective from May 20, 2004, 
is productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, disturbances of motivation and mood, and, 
significantly, includes difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran is also in receipt of the maximum schedular 
disability rating of 60 percent for his service-connected 
duodenal ulcer with GERD.  In addition, the veteran has 
lesser industrial impairment due to tinnitus and hearing 
loss.  
 
When the veteran's combination of physical limitations for 
employment due to service-connected disabilities are 
considered in conjunction with his prior work history, the 
Board finds that the evidence for and against the veteran's 
claim for TDIU is in relative equipoise on the question of 
whether, as of May 20, 2004, the combination of physical and 
mental disabilities renders the veteran unable to obtain or 
maintain substantially gainful employment.  For these 
reasons, and resolving any reasonable doubt in the veteran's 
favor, the Board finds that the criteria for a TDIU due to 
service-connected disabilities have been met from May 20, 
2004.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

An earlier effective date than May 20, 2004 for the grant of 
service connection for PTSD is denied. 

A higher initial disability rating of 50 percent for service-
connected PTSD is granted for the period from May 20, 2004 to 
June 29, 2006; and a higher initial disability rating than 50 
percent for any period of initial rating claim from May 20, 
2004 is denied. 

A disability rating in excess of 60 percent for service-
connected chronic duodenal ulcer with GERD is denied. 

Service connection for increase in blood sugars as secondary 
to duodenal ulcer and GERD is denied.  

Service connection for a heart disorder, including as 
secondary to service-connected PTSD, is denied. 

Service connection for degenerative changes of the hands and 
knees and epicondylitis of the elbows (claimed as joint pain 
of the hands, elbows, and legs), including as secondary to 
service-connected PTSD, is denied.  

Service connection for degenerative disc disease of the 
lumbar spine, including as secondary to service-connected 
PTSD, is denied. 

Service connection for muscle tension with leg cramps and 
spasms, including as secondary to service-connected PTSD, is 
denied.

Service connection for diabetic peripheral neuropathy 
(claimed as tingling of the hands and feet), including as 
secondary to service-connected PTSD, is denied. 

Service connection for diabetes, including as secondary to 
service-connected disabilities, is denied. 

Service connection for impotence, including as secondary to 
service-connected PTSD, is denied. 

A TDIU is granted from May 20, 2004.  


______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


